Citation Nr: 0207654	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-07 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
low back pain, currently evaluated as 10 percent disabling.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1994.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from July 1998 and December 1998 
rating actions that denied benefits sought on appeal.  
Following notification of the December 1998 decision, the 
veteran filed a notice of disagreement n January 1999 and a 
statement of the case was issued in March 1999.  The veteran 
filed a substantive appeal, perfecting the appeal, in March 
1999.  

In July 2000, the Board remanded the issue on appeal to the 
RO for additional development and adjudication.  After 
completing the requested development to the extent possible, 
the RO continued the denial of the claim; hence, the case has 
been returned to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.  

2.  The veteran subjectively complains of experiencing 
chronic low back pain; however, there is no credible evidence 
that such pain results in more than slight limitation of 
motion, disability comparable to more than mild 
intervertebral disc syndrome, or lumbosacral strain more 
severe than with characteristic pain on motion.


CONCLUSION OF LAW

The criteria for an evaluation greater than 10 percent for 
the veteran's chronic low back pain have not been met met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal at this time, as all notification and 
development action needed to render a fair decision on the 
claim on appeal has, to the extent possible, been 
accomplished.

Through the March 1999 statement of the case, November 2000, 
August 2001 and March 2002 supplemental statements of the 
case, the July 2000 Board remand, and various correspondence 
from the RO, the veteran and her representative have been 
notified of the law and regulations governing entitlement to 
the benefit she seeks, the evidence which would substantiate 
her claim, and the evidence which has been considered in 
connection with her appeal.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support her claim, and provided ample 
opportunity to submit information and evidence.  Moreover, 
because, as explained below, there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA, is not here at issue.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate her claim.  The veteran requested a 
hearing before a member of the Board at the RO and that 
hearing was held in June 2000.  Furthermore, the RO has 
arranged for the veteran to undergo VA examinations in 
connection with the claim, most recently at the request of 
the Board, and has obtained VA outpatient treatment records 
from the VA medical facility identified by the veteran.  The 
Board notes that neither the veteran nor her representative 
has identified any existing pertinent evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  In fact, when the RO requested, in a March 
2002 letter, that the veteran furnish any information about 
any additional medical evidence that had not already been 
submitted, the veteran responded, in April 5, 2002, that she 
had no additional evidence to submit, and provided no 
information about any other evidence.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

I.  Background

The report of a November 1994 VA examination (conducted two 
months after the veteran's discharge from active military 
service) includes the veteran's report that, during service, 
she was required to do "a lot" of heavy lifting and that 
resulted in low back pain.  She reported that she currently 
experienced back pain when lying down at night and had to 
support her back while driving, but there was no pain when 
sitting or walking.  On physical examination, the examiner 
noted increased lumbar lordosis.  Range of motion was 
demonstrated as forward flexion to 100 degrees; backwards 
extension to 20 degrees; lateral bending to 20 degrees, 
bilaterally; rotation to 45 degrees, bilaterally.  Reflexes 
and circulation were normal.  The diagnosis was that of low 
back strain.  

In a January 1996 rating action, the RO granted service 
connection and assigned a 10 percent disability evaluation 
for low back pain, effective from September 16, 1994.  

The veteran filed a claim for increase in January 1998, 
stating that her back had become painful and she was 
restricted in her daily routine.  

In February 1999, the veteran underwent VA examination of her 
back.  At that time, she related the history of her back 
problems, noting that she experienced back pain during 
service after doing heavy lifting.  She also reported a post-
service diagnosis of fibromyalgia.  The veteran indicated 
that she was currently working as a teacher, but described 
marked effects of her back condition on her daily activities, 
in particular difficulty bending or sleeping.  The veteran 
described only low back pain, with no radicular-type 
symptoms.  She further indicated that the pain would 
occasionally radiate into the neck and shoulders.

On physical examination, the examiner noted "numerous 
inconsistencies" in the range of motion assessment.  The 
veteran was able to sit in a chair with her hips flexed to 90 
degrees and perform a complete seated straight leg raising.  
However, when asked to perform forward flexion while 
standing, she was able to give only 30 degrees of forward 
flexion effort.  The examiner characterized that as 
"inconsistent and invalid."  Right and left lumbar bending 
was also considered inconsistent; it ranged only to 15 
degrees on either side and was self-limited.  The veteran 
complained of pain at extremes of motion in any plane.  Toe 
and heel walking were normal.  Neurological evaluation 
revealed physiologic and symmetrical reflexes, strength and 
sensation in both lower extremities.  Internal and external 
rotation of the hips was normal.  Straight leg raising was 
negative bilaterally.  The examiner further noted that x-ray 
studies revealed no evidence of objective findings.  There 
were no degenerative changes noted at the intervertebral disc 
spaces or in the posterior facet joints.  

The diagnostic impression was that of low back pain.  The 
examiner could "find no objective evidence of injury to the 
lumbar spine."  In the examiner's opinion, the veteran 
sustained "at most" a soft tissue injury to the lumbar 
spine, which would typically resolve in 60-90 days.  The 
veteran's range of motion demonstrated during the examination 
was invalidated by covert observations of range of motion.  
The examiner further commented that there was no basis found 
for a diagnosis of fibromyalgia.  And if that diagnosis were 
valid, it "could not possibly be related to any injury 
sustained in service." 

In June 2000, the veteran appeared at personal hearing before 
the undersigned Member of the Board at the RO.  The veteran 
testified that she had recently seen a chiropractor who 
diagnosed her as having a pinched nerve and indicated that 
that was the source of her back pain.  (See transcript, pp. 
4, 12).  The veteran further testified that she disagreed 
with the findings as reported in the February 1999 VA 
examination and considered that examination inadequate.  With 
regard to her employment history, the veteran testified that 
she had been forced to quit four or five jobs within the past 
years because her severe back pain prevented her from 
performing the duties required of her.  She reported that she 
was currently not working and spent most of the day in bed 
because her back pain limited her activities around the house 
(Transcript, p. 9).

When the Board initially reviewed the veteran's appeal in 
July 2000, it was noted that further development, to include 
a VA examination, was warranted.  

An August 2000 Report of Contact noted that the veteran had 
called her representative stating that she was unable to get 
records from the chiropractor because her insurance did not 
cover that treatment and the chiropractor would have to do 
further testing prior to issuing a final report.  

The veteran was afforded a VA examination in September 2000 
at which time the examiner, who had previously examined the 
veteran in February 1999, reviewed the complete record.  The 
veteran reported her employment history since service and 
indicated that she had last worked in May 2000, but left that 
job because of back and neck pain.  She stated that she did 
not use crutches, braces or canes, but presented to the 
examination in a wheelchair that she reported that she 
preferred for prolonged ambulation.  The examiner observed 
that the walk from the waiting area to the examining room was 
approximately 30 feet; however, the veteran chose to be 
pushed in the wheelchair by her escort.  The veteran 
complained of constant low back pain that spreads from the 
tailbone up to the neck.  She also complained of bilateral 
leg pain on walking.  She denied bladder or bowel 
difficulties.  

On physical examination, the examiner observed that the 
veteran appeared depressed and when asked to stand, acted as 
though she was unbalanced, grabbing a table to steady herself 
and occasionally relying on her escort to assist her in 
moving about the room.  Despite being able to sit fully 
upright in a chair, the veteran asserted an inability to 
demonstrate any range of motion of the lumbar spine either 
into flexion, extension or lateral bending.  She also 
asserted an inability to walk on her toes and heels.  
Neurological evaluation revealed physiologic and symmetrical 
reflexes and sensation.  Calf circumferences were 
symmetrical.  Waddell's testing was characterized as 
consistent with symptom amplification and nonorganic pain 
behaviors were markedly positive with complaints of low back 
pain on concerted truncal pelvic rotation, with light touch, 
superficial skin pinching and with axial loading of the 
cervical spine.  The examiner diagnosed low back pain.  

The examiner further commented that an explanation of either 
the magnitude or perpetuation of the veteran's current 
symptoms based on the injury event at issue was not possible 
based on this single evaluation.  The examiner could find no 
evidence of disability or any degree of impairment because of 
a lack of credible, objective or resultant loss of range of 
motion, neurological abnormality or diagnosis specific 
disorder which might attribute to the injury event at issue.  
The examiner noted that range of motion demonstrated was 
essentially zero; however, on informal observation there did 
not appear to be a significant reduction in the veteran's 
functional range of motion of the lumbar spine.  There was 
also no objective evidence of pain.  Based on validity 
studies conducted during the examination, the examiner 
concluded that there was no indication of a loss of function 
that might be construed as resulting from her service-
connected back injury.  In addition, there was no evidence of 
excess fatigability or incoordination associated with her low 
back condition.  In the examiner's opinion, any functional 
loss with regard to the lumbar spine was more likely related 
to functional overlay, rather than to a medical condition.  

VA outpatient treatment reports associated with the record 
detail the veteran's complaints of pain and attempts to treat 
that pain with various modalities.  In a May 2000 chart entry 
noting the veteran's complaint of abdominal pain, the 
examining physician commented that "most of the symptoms are 
supra-tentorial, with obvious emotional gain from medical 
problem status.  [The veteran] laughing and joking when not 
thinking she is being observed."

An August 2000 chart entry noted that the veteran presented 
with complaints of lower abdominal pain and reported that she 
needed to use a wheelchair because of that problem.  

In February 2001, the veteran complained of persistent back 
and leg pain and the assessment included "rule out 
fibromyalgia."

The veteran presented in April 2001 with complaints that she 
was unable to work due to pain in her back, neck, arms and 
legs.  She had reportedly tried multiple pain medications 
without relief.  On physical examination, the veteran 
demonstrated decreased range of motion of the cervical spine 
and decreased sensation in the left foot.  The assessment was 
rule out radiculopathy and an MRI was requested.  An MRI of 
the cervical and lumbar spines, conducted in August 2001, was 
interpreted as within normal limits.  

An August 2001 chronic pain clinic note detailed the 
veteran's complaint that she had experienced chronic low back 
pain since 1995 and had been told that she had fibromyalgia.  
It was noted that the veteran had recently had an epidural 
steroid injection that worsened her back pain.  The current 
assessment was that the veteran did not have fibromyalgia.  
An anesthesiology note from that same date included the 
physician's expression of "strongest doubts and reasons to 
question the diagnosis of fibromyalgia."  

A November 2001 neurological note included the veteran's 
report of back pain since service and negative results with 
multiple treatment.  It was also noted that there were no 
abnormal findings on neurological examination to suggest 
radiculopathy or peripheral neuropathy.  No further 
neurological study was suggested.  


II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

The veteran's service-connected low back disorder is 
currently evaluated as 10 percent disabling under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  In 
evaluating the veteran's disability, the Board will consider 
not only the criteria of that diagnostic code, but also the 
criteria of other potentially applicable diagnostic codes.  
At the outset, however, the Board notes that, in the absence 
of any evidence of arthritis, a fractured vertebra (or 
residuals thereof), or ankylosis of any portion of the spine, 
consideration of Diagnostic Codes 5003, 5285, 5286, or 5289 
is unnecessary.  

Under the Diagnostic Code 5295, a 10 percent rating is 
warranted for lumbosacral strain with characteristic pain on 
motion.  A 20 percent rating is provided for muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
warranted for lumbosacral strain with listing of whole spine 
to opposite side, positive Goldthwait's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

Under Diagnostic Code 5292, a 10 percent rating is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is assignable for moderate limitation of 
the lumbar spine.  A 40 percent rating is warranted for 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5293, a 10 percent raring is warranted 
for mild intervertebral disc syndrome.  A 20 percent rating 
is assignable for moderate intervertebral disc syndrome, 
recurring attacks, with intermittent relief.  A 40 percent 
rating is warranted for severe intervertebral disc syndrome, 
recurring attacks, with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.

In the present case, the Board finds that an increased rating 
is not warranted under any applicable criteria pertaining to 
the lumbar spine.  VA treatment records and reports of VA 
examinations conducted during the course of the appeal 
include the veteran's report of back pain and its effect on 
her daily life; however, the records also include the 
examiners' observations that there were numerous 
inconsistencies in the range of motion assessment and range 
of motion demonstrated during the examinations was 
invalidated by covert observations of range of motion.  
Although range of motion demonstrated on VA examination was 
essentially zero, the examiner commented that on informal 
observation there did not appear to be a significant 
reduction in the veteran's functional range of motion.  For 
instance, she was noted to be able to sit upright in chair, 
but was unable to bend forward when standing.  Outpatient 
treatment records also include comments that question the 
integrity of the veteran's complaints as well as the 
diagnosis of fibromyalgia.  Neurological examinations 
conducted as part of the VA examinations and outpatient 
treatment have been within normal limits.  

The Board finds, that the evidence of record does not show 
that the veteran suffers more than a slight limitation of 
motion.  Furthermore, the record does not show that the 
veteran has muscle spasm on extreme forward bending, loss of 
lateral spine motion, moderate intervertebral disc syndrome 
or a moderate limitation of motion to warrant an increased 
rating.  Although the veteran reported that she had been told 
she had a "pinched nerve" in her back, an MRI study was 
interpreted as normal and there is no evidence of 
neurological abnormalities related to her back.  

While the Board notes the veteran's complaints of pain, 
interestingly, VA examination reports do not reflect any 
objective evidence of pain.  The most recent examination 
included that examiner's observation that there was no 
objective evidence of pain, fatigability or incoordination 
associated with the veteran's low back disability.  Indeed, 
such hallmark signs of painful pathology to include disuse 
atrophy and/or incoordination on use are no where to be seen 
in the clinical record.

Even assuming, arguendo, that the veteran does experience 
some pain in the lumbar spine (the very symptom for which 
service connection has been granted), the Board notes that 
characteristic pain on motion is contemplated in the 10 
percent evaluation currently assigned under Diagnostic Code 
5295.  In the absence of any credible indicia of functional 
loss associated with such pain, the record provides no basis 
for concluding that the veteran's pain is so disabling as to 
warrant an evaluation in excess of the currently assigned 10 
percent evaluation, to include during flare-ups.  Indeed, the 
current 10 percent evaluation assigned is consistent with the 
intention underlying the rating schedule to recognize that 
actually painful, unstable, or maligned joints, due to healed 
injury, is entitled to at least the minimum compensable 
rating for the joint.  See 38 C.F.R. § 4.59.  In other words, 
the RO has considered functional loss due to pain in the 
assignment of the current evaluation, and consideration of 
38 C.F.R. §§ 4.40 and 4.45, and DeLuca, provides no basis in 
this case for consideration of any higher evaluation under 
any pertinent provision of the rating schedule.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand the claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Accordingly, in the absence of credible evidence that the 
veteran's low back pain results in more than slight 
limitation of motion, disability comparable to more than mild 
intervertebral disc syndrome, or lumbosacral strain more 
severe than with characteristic pain on motion, a higher 
schedular evaluation is not warranted.  

Because the Board is charged with considering all regulations 
that are potentially applicable through the assertions and 
issues raised in the record (see Schafrath, 1 Vet. App. 589 
(1991)), the Board also has considered whether the record 
presents a basis for assignment an increased rating in this 
case on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1).  However, the criteria for invoking the 
procedures set forth in that regulation are not met.  The 
Board acknowledges the veteran's complaints of pain and her 
assertion that he has missed a significant amount of work.  
However, it has not been shown by the competent, credible 
evidence of record that her service-connected back condition, 
alone, has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render application of the 
normal schedular rating criteria impractical.  In the absence 
of evidence of such factors as those outlined above, the 
Board is not required to refer or remand the claim for 
compliance with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under these circumstances, the claim for a rating in excess 
of the currently assigned 10 percent evaluation for chronic 
low back pain must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An rating in excess of 10 percent for chronic low back pain 
is denied.  



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

